[Cite as State v. Hernandez, 2022-Ohio-3011.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO                                   :       Hon. W. Scott Gwin, P.J.
                                                :       Hon. Wiliam B. Hoffman, J.
                         Plaintiff-Appellee     :       Hon. John W. Wise, J.
                                                :
-vs-                                            :
                                                :       Case No. 2021 CA 0046
LISA HERNANDEZ                                  :
                                                :
                    Defendant-Appellant         :       OPINION




CHARACTER OF PROCEEDING:                            Criminal appeal from the Richland County
                                                    Court of Common Pleas, Case No. 2020-
                                                    CR-0661

JUDGMENT:                                           Affirmed


DATE OF JUDGMENT ENTRY:                             August 30, 2022


APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

GARY BISHOP                                         WILLIAM CRAMER
Prosecuting Attorney                                470 Olde Worthington Road
JODIE SCHUMACHER                                    Suite 200
Assistant Prosecutor                                Willoughby OH 44096
38 South Park Street, Second Floor
Mansfield, OH 44902
Richland County, Case No. 2021 CA 0046                                                                         2


Gwin, P.J.

        {¶1}     Defendant-appellant Lisa Hernandez [“Hernandez”] appeals her convictions

and sentences after a jury trial in the Richland County Court of Common Pleas.

                                          Facts and Procedural History

        {¶2}     On August 23, 2020, Joey Hildebrand sold an F-150 for $1,900. He still had

the cash on his person the next day. 1T. at 231-232.1

        {¶3}     On August 24, 2020, Mr. Hildebrand got off work at 4:30 P.M. and went to

see his girlfriend Rebeccah Lewis. Ms. Lewis lived at 695 Coachman Road in Richland

County, Ohio. She and Mr. Hildebrand had been dating for a few weeks. 1T. at 226.

Early in their relationship, Mr. Hildebrand told Ms. Lewis that he had a conviction for

unlawful sexual conduct with a minor from 2007, a conviction for which he served his time

and for which he is compliant with his registration. Id. at 226-227. Mr. Hildebrand told

her this because he believed it was easier to be up front about that sort of information.

Mr. Hildebrand said that Ms. Lewis was fine with it; she told him, "(E)verybody makes

mistakes.” 1T. at 230.

        {¶4}     In the late afternoon/early evening of August 24, 2020, when Mr. Hildebrand

arrived at Ms. Lewis’s home several people were at the home. 1T. at 233. Ms. Lewis

was a drug user and she and others used drugs in the house just about every day. Ms.

Lewis smoked "ice," which is methamphetamine. Id. at 234. Mr. Hildebrand was not a

drug user, and though he did admit to previously smoking marijuana, he had been clean




1For clarity, the jury trial transcript will be referred to as, “__T.__,” signifying the volume and the page
number.
Richland County, Case No. 2021 CA 0046                                                   3


a long time. He and Ms. Lewis had discussed her getting clean and he wanted to support

her in her efforts.

       {¶5}    Craig Yosick, also known as Crack Back, was one of the people at Ms.

Lewis’s home when Mr. Hildebrand arrived. Mr. Hildebrand believed that Mr. Yosick

and Ms. Lewis dated in the past.

       {¶6}    During the next several hours, Ms. Lewis, and the rest of the people hanging

around the home started questioning Mr. Hildebrand about his conviction and his record.

The individuals became pushy and aggressive. 1T. at 238. Much of what was said was

not true and Mr. Hildebrand tried to diffuse the situation.

       {¶7}    The other individuals had left the home and only Ms. Lewis and Mr. Yosick

remained in the residence with Mr. Hildebrand. Mr. Yosick rolled a marijuana joint and

told Mr. Hildebrand to smoke it. 1T. at 239. Mr. Hildebrand tried to comply; however, he

became disoriented and started sweating and throwing up. Mr. Hildebrand testified that

he got sick to his stomach and threw up if he smoked marijuana. Id. at 240. Mr. Yosick

gave Mr. Hildebrand a glass of water and, after drinking the water, Mr. Hildebrand became

more disoriented.

       {¶8}    While Mr. Hildebrand was trying to recover, Mr. Yosick grabbed a pipe,

approximately twelve inches long, and one-half inch in diameter. Ms. Lewis brought out

a knife, about twelve inches long, from the bedroom. 1T. at 242. Mr. Hildebrand started

to become scared. The pair told Mr. Hildebrand to strip down and they took him into the

bathroom. They took his wallet with the money from the sale of his vehicle, his keys, and

his phone. Mr. Hildebrand recounted,
Richland County, Case No. 2021 CA 0046                                                   4


                They took me into the bathroom, and there was a chair sitting in the

         bathtub. There was plastic down in the bathtub. And they tied me to the

         chair. * * * I'm trying to think of a way out of this.

Id. at 243-244. Mr. Yosick hit Mr. Hildebrand in the face several times. Mr. Yosick and

Ms. Lewis began accusing Mr. Hildebrand of being a “CI,” a confidential informant, for

METRICH (Metro Richland County Enforcement Unit) because he had never used

methamphetamine and said he never would use drugs. Mr. Hildebrand also saw a battery

charger and cables on the floor. He testified that "they" were going to use it on him but

they could not get it to work. 1T. at 265. Mr. Yosick and Ms. Lewis left the bathroom.

         After some time passed, they came back into the bathroom with Hernandez.

Hernandez was wearing a mask on the lower part of her face, a ball cap, and glasses.

Mr. Hildebrand could tell it was Hernandez by her voice, because Hernandez has a unique

voice.    Mr. Hildebrand had known Hernandez for ten years or more, and he could

recognize her voice. Mr. Hildebrand testified that the mask Hernandez was wearing was

the same mask she wore in a Facebook picture. 1T. at 265. When Hernandez came into

the bathroom, she immediately kicked Mr. Hildebrand in the face with her boot.

Hernandez joined the other two in taunting Mr. Hildebrand, calling him a snitch and a child

molester. Hernandez took turns with Mr. Yosick and Ms. Lewis smacking Mr. Hildebrand.

Hernandez then picked up the knife and stabbed Mr. Hildebrand in the right leg, above

his knee, while laughing about it. 1T. at 247. Mr. Yosick said he kicked and hit Mr.

Hildebrand because "I was pissed off because of what Rebeccah had told me. * * *

Rebeccah said he raped a girl.” 4T. at 621. Mr. Yosick confirmed Hernandez was

wearing boots when she went into the bathroom. 4T. at 624.
Richland County, Case No. 2021 CA 0046                                                  5


      {¶9}   During the night or in the morning of August 25, 2020, Hernandez and Ms.

Lewis spoke to a fourth person, Carl Murphy, on the phone to ask what he thought they

should do with Mr. Hildebrand. 1T. at 248-249. Mr. Hildebrand could hear both sides of

the conversation because Ms. Lewis put the phone on speaker mode. He heard Carl

Murphy say, "Kill the sick f*ck. A child molester doesn't deserve another chance." 1T. at

249. Mr. Hildebrand knew Mr. Murphy through the person who had purchased his F-150.

After the call, they shoved an unknown powder down Mr. Hildebrand’s throat. 1T. at 249.

Mr. Hildebrand was left alone for a while; however, he could hear fighting between Mr.

Yosick and Ms. Lewis. The fighting was so violent that one of them partially ripped the

bathroom door off the hinges.

      {¶10} When they went back into the bathroom, Hernandez, Ms. Lewis, and Mr.

Yosick were laughing and joking and they began taking pictures. Mr. Yosick pulled out a

butane torch lighter and started running it back and forth near Mr. Hildebrand's genitals.

Mr. Hildebrand said the torch was kept at a distance but it was close enough for him to

be able to feel it. He believed he had been burned but could not check, because he was

tied up. The three, Hernandez, Ms. Lewis, and Mr. Yosick, continued laughing, joking,

and taking pictures. They left him alone in the bathroom again, this time possibly for a

couple of hours.

      {¶11} Sometime later, Hernandez, Ms. Lewis, and Mr. Yosick returned to the

bathroom. They untied Mr. Hildebrand from the chair; however, they made sure his hands

were still tied behind his back.   A blanket was placed over Mr. Hildebrand’s head.

Hernandez and Ms. Lewis put Mr. Hildebrand in the back of his own SUV.                Mr.

Hildebrand's face was not completely covered when they put him in the vehicle. Mr.
Richland County, Case No. 2021 CA 0046                                                        6


Hildebrand could see Hernandez in the passenger seat. Ms. Lewis, who was driving,

stopped at one point and got out. Mr. Hildebrand was left with Hernandez in the car. As

he was attempting to untie his hands, Hernandez hit him on the head with something and

told him to stop moving. The jury was showed a short surveillance video depicting

Hildebrand’s SUV at a gas station around 5:00 p.m. on August 25th. Ms. Lewis could be

seen getting gas for it; however, Hernandez was not visible in the video. 2T. at 295-297;

344-345. State’s Exhibit 15.

       {¶12} Ms. Lewis got back in the vehicle and they drove around for hours. Finally,

they pulled into a field and she stopped the car. Mr. Hildebrand was able to get free from

his bindings. When Ms. Lewis opened the back door, he pushed her back and ran as fast

as he could without looking back. Mr. Hildebrand ran through a field to a farmer's house

and knocked on the door for help.

       {¶13} Jeffrey Irelan, the owner of the house, said that Mr. Hildebrand told him "he

had been attacked and drugged and they had torched him.” 2T. at 358. Mr. Irelan said

that it looked like he was going into convulsions. Mr. Irelan said that Mr. Hildebrand had

injuries to his eye, legs, and face, and that he looked like he had been "thoroughly beat.”

Id. at 361.

       {¶14} Mr. Hildebrand's SUV was found engulfed in flames in an isolated field the

morning of August 25, 2020. Adam Faith, who happened to be driving by, found it. There

was nothing left of the vehicle. The paint was burned off, the tires were melted off or were

burned in the fire, and there was nothing identifiable inside the vehicle. There was a 5-

gallon motor oil can about 20 feet from the vehicle with a trail of grass still on fire from the

can to the vehicle when Mr. Faith happened upon the SUV. After Deputy Pawlikowski of
Richland County, Case No. 2021 CA 0046                                                  7


the Richland County Sheriff’s Office arrived, the burned license plate was found on the

ground behind the vehicle. Deputy Pawlikowski described the oil can as smelling of

gasoline.

       {¶15} Deputy Justin Ady, of the Richland County Sheriff’s Office was the first law

enforcement officer to speak to Mr. Hildebrand after the attack. He observed injuries to

Mr. Hildebrand's left eye and a wound to his knee, both of which had dried blood on them

and appeared to have been bleeding recently. 3T. at 370. Deputy Ady also observed a

knot to Mr. Hildebrand's head. Deputy Ady called for EMS and a squad from Franklin

Township responded. Deputy Ady followed the squad to the hospital.

       {¶16} At the hospital, Deputy Ady testified, Mr. Hildebrand appeared to be wearing

a crop top type of shirt and that he was not "fully clothed for the weather.” 3T. at 373.

The clothing did not look like it fit him. He also appeared to have women's underwear

around his neck. Mr. Hildebrand told Deputy Ady that "Rebeccah Lewis, Lisa Hernandez,

a guy named Crack Back and someone named Carl, I believe Carl Miller," were involved

in the incident. Id. at 377.

       {¶17} Mr. Hildebrand had no recollection of any conversations with or statements

made to law enforcement, either at Mr. Irelan's home or at the hospital.

       {¶18} Mr. Hildebrand remembered making a statement to Detective Giovanni

Masi at the Richland County Sheriff’s Office the next day but did not remember what he

said to Detective Masi. Detective Masi first met Mr. Hildebrand at OhioHealth in Mansfield

in the emergency room. Mr. Hildebrand provided Detective Masi with the names of the

people involved: Rebeccah Lewis, a guy named Crack Back, and Lisa Hernandez. Mr.
Richland County, Case No. 2021 CA 0046                                                  8


Hildebrand also provided the location of the assault: 695 Coachman Road in Mansfield,

Ohio.

        {¶19} Mr. Hildebrand did not remember the pictures law enforcement showed

him. Mr. Hildebrand did pick one of the photographs but her hair was different and

he was not able to give a confidence statement. Mr. Hildebrand testified that he

has vision difficulties. Out of his left eye, he "can't make anything out as far as like

faces or writing [.]” 2T. at 293. He can only see movement out of his left eye. Out of

his right eye, at a distance, details are blurry until they are about eight feet from him.

Id. at 293-294. Mr. Hildebrand never shared this information with anyone during the

photo lineup or at any time during the course of the investigation. 2T. at 299.

        {¶20} The Richland County Sheriff’s Office was informed that He rn a n d e z was

arrested in Oklahoma County, Oklahoma, for stealing a pack of baloney. Detective

Jason Shoemaker contacted the agency in Oklahoma and requested access to

Hernandez's jail calls and visitation records.    During one of the calls, Hernandez

discusses with the person getting ahold of Hildebrand to try to get him to retract his

statement to the police. 3T. at 574-575. In another call, Hernandez mentions that he

was “tied up,” “chopped his dick off,” and “torched his car.” Id. at 575. The other person

on the line was identified as Eddie Blystone. Blystone looked up felonious assault on the

internet for Hernandez, who had asked him to find out what the maximum sentence was

on felonious assault. Id. at 575. Hernandez then asked Blystone about other possible

charges, such as kidnapping and arson. Id. at 575-576. Detective Shoemaker testified

that, when Hernandez was in the Oklahoma County jail, her warrant was only for felonious
Richland County, Case No. 2021 CA 0046                                                   9


assault; therefore, when Hernandez was talking about arson and kidnapping, the

detective believed that it showed her knowledge of the case. Id. at 576-577.

       {¶21} Hernandez told Blystone to look at her Facebook page. She claimed that

Joey Hildebrand was sending her messages on Facebook.            Id. at 577.   Hernandez

identified Carl Murphy and told Blystone that Murphy “told the cops everything.” Id. at

578. Hernandez said that, “Beccah and Craig had started the whole thing.” Id. In a call

to an unknown male on September 23, 2020, Hernandez said, "I fuckin' cut and chopped

a guy's dick off. Yeah. He raped a little girl and I got his ass.” She then laughed. 3T. at

572.

       {¶22} The recordings of Hernandez’s jail telephone calls were played for the

jury. State’s Exhibit 92.

       {¶23} Hernandez discussed her participation in the assault with fellow inmates

while awaiting trial. Hernandez told fellow inmate Candace Marie Corbitt, that she had

kidnapping charges and felonious assault charges for assaulting Mr. Hildebrand. 4T. at

701. Hernandez talked about "how they had beat and tortured this guy, how they had

planned to kill him, but he escaped the vehicle. * * * [S]he wasn't sure how he escaped,

because she had the child safety locks on...they burned his car.” Id. at 702. Hernandez

told Ms. Corbitt the three people involved in the crimes were herself, Rebeccah Lewis,

and Craig Yosick. Id. at 702. Hernandez explained to Ms. Corbitt the two reasons for the

attack on the victim, who Hernandez named as Joey Hildebrand. The first was that he

was working with the police, because he was around drug users but did not use drugs

himself. The second was because he was a child molester. Id. at 703. Hernandez said

that Mr. Hildebrand had $1,800 in his wallet and they used that to buy drugs. Hernandez
Richland County, Case No. 2021 CA 0046                                                   10


laughed about all of this. Corbitt was disturbed by the story and informed a corrections

officer.

         {¶24} Carl Yosick testified that his mind was a blur because he had been awake

and high on meth for thirteen days. Ms. Lewis was also getting high on meth with him

around that time. Yosick had previously partied with Hernandez, but she mostly stuck

with marijuana and did not use drugs on the night in question. After having his recollection

refreshed with a video of his police interrogation, Mr. Yosick admitted that he, Lewis, and

Hernandez participated in what happened to Mr. Hildebrand. Mr. Yosick testified that Mr.

Hildebrand was tied to a chair in the bathtub. Mr. Yosick admitted taking part in hitting

and kicking Mr. Hildebrand. Mr. Yosick said he was angry because Lewis said that Mr.

Hildebrand raped a couple of girls. Mr. Yosick said that Hernandez arrived just before

Mr. Hildebrand was removed from the bathtub. Yosick said that Hernandez was wearing

boots.

         {¶25} Mr. Yosick admitted telling the police that Hernandez had a knife and

stabbed Mr. Hildebrand; however, he testified at trial that she did not stab him; she only

swung at him with the knife. Mr. Yosick was shown a photograph of Mr. Hildebrand tied

up in the tub with someone standing over him. Mr. Yosick said he thought the person

standing over Mr. Hildebrand was Hernandez.           Mr. Yosick told the police that

Hernandez was on the phone with her boyfriend, Carl Murphy during the incident.

Mr. Yosick said that Ms. Lewis tied up Mr. Hildebrand. Mr. Yosick claimed he was

not present for that because he was waiting in the kitchen for some drugs to arrive.

Mr. Yosick testified that Ms. Lewis used a battery charger to try to scare Mr.

Hildebrand by threatening to electrocute him. Mr. Yosick testified he and Ms.
Richland County, Case No. 2021 CA 0046                                                 11


Lewis got into an argument over money that night. Ms. Lewis hit him a couple of

times and they broke the bathroom door. Mr. Yosick further testified Mr. Hildebrand was

force fed Tylenol P.M. in the morning by Lewis

      {¶26} Mr. Yosick testified that he was in and out of the house because he was

obtaining drugs. At one point, he returned and found Mr. Hildebrand tied up in the

bathtub. Ms. Lewis said Mr. Hildebrand tried to push himself on her sexually. Ms. Lewis

had Mr. Yosick sit with Mr. Hildebrand while she went to get Hernandez. 4T. at 661-663.

Mr. Yosick testified that all three of them punched or kicked Hildebrand, but he never saw

Hernandez stab him. 4T. at 665-666. Mr. Yosick told the police during his first statement

that he saw Hernandez cut Mr. Hildebrand with the knife, but Mr. Yosick testified that he

was still high when he gave that statement. Id. at 673. During his second statement, Mr.

Yosick said he saw Hernandez with a knife and threw her up against the wall to try to stop

her from bringing the knife into the bathroom. Id. 673-674.

      {¶27} Mr. Yosick testified that Ms. Lewis stripped Mr. Hildebrand naked and had

him seated in the kitchen around 3:30 a.m. when someone came over to buy drugs. Ms.

Lewis let the person in and Mr. Yosick conducted the drug transaction while Ms. Lewis

moved Mr. Hildebrand to the bathroom. Hernandez was not there at this time. 3T. at

669-670.

      {¶28} Mr. Yosick testified that he pled guilty to kidnapping, aggravated robbery,

and felonious assault. Mr. Yosick pled guilty to robbery because he took $240 from

Hildebrand's wallet and gave Ms. Lewis half the money.         Mr. Yosick admitted that

Hernandez was not there when he took the money from Mr. Hildebrand's wallet. Id. at

663-665.
Richland County, Case No. 2021 CA 0046                                                       12


       {¶29} On October 9, 2020, an eight-count indictment was filed against Hernandez,

charging her with (1), kidnapping to facilitate a felony in violation of R.C. 2905.01(A)(2),

a first degree felony; (2) kidnapping to terrorize or inflict serious physical harm in violation

of R.C. 2905.01(A)(3), a first degree felony; (3) felonious assault causing physical harm

in violation of R.C. 2903.11(A)(1), a second degree felony; (4) felonious assault with a

deadly weapon in violation of R.C. 2903.11(A)(2), a second degree felony; (5) aggravated

robbery with a deadly weapon in violation of R.C. 2911.01(A)(1), a first degree felony; (6)

aggravated robbery inflicting serious physical harm in violation of R.C. 2911.01(A)(3), a

first degree felony; (7) tampering with evidence in violation of R.C. 2921.12(A)(1), a third

degree felony; and (8) arson causing physical harm to property in violation of R.C.

2909.03(A)(1), a fourth degree felony.

       {¶30} At the start of the trial, the trial court granted the state’s motion to amend

count five to robbery inflicting physical harm in violation of R.C. 2911.02(A)(2), a second-

degree felony, and to dismiss count six aggravated robbery.

       {¶31} The trial began on May 11, 2021 and continued through May 19, 2021.

Hernandez was found guilty and was sentenced to prison for the following terms: Count

1: eleven years minimum to sixteen and a half years maximum. Count 2: Merged with

Count 1. Count 3: Eight years. Count 4: Merged with Count 3. Count 5: Eight years.

Count 6: Dismissed. Count 7: Thirty-six months. Count 8: Merged with Count 7. These

sentences were ordered to be served consecutively.

       {¶32} Hernandez was sentenced to an aggregate minimum term in prison of thirty

years to a maximum term of thirty-five and a half years. Hernandez was also found to be
Richland County, Case No. 2021 CA 0046                                                13


convicted of a qualifying violent offender offense as defined in R.C. 2903.41.       Her

sentence includes five years of mandatory post-release control.

                                       Assignments of Error

       {¶33} Hernandez raises three Assignments of Error,

       {¶34} “I. APPELLANT'S CONVICTIONS ARE AGAINST THE WEIGHT OF THE

EVIDENCE.

       {¶35} “II. APPELLANT'S STATE AND FEDERAL DUE PROCESS RIGHTS TO A

FAIR TRIAL WERE VIOLATED WHEN THE TRIAL COURT FAILED TO INSTRUCT THE

JURY TO VIEW ACCOMPLICE TESTIMONY WITH "GRAVE SUSPICION" AS

REQUIRED BY R.C. 2923.03(D).

       {¶36} “III. APPELLANT WAS DEPRIVED OF HER STATE AND FEDERAL

CONSTITUTIONAL RIGHTS TO THE EFFECTIVE ASSISTANCE OF COUNSEL WHEN

COUNSEL FAILED TO RENEW A REQUEST FOR A JURY INSTRUCTION WARNING

THE JURY TO VIEW ACCOMPLICE TESTIMONY WITH “GRAVE SUSPICION.”

                                                 I.

       {¶37} In her First Assignment of Error, Hernandez argues that her convictions are

against the manifest weight of the evidence. Specifically, Hernandez contends that the

evidence identifying her as a participant in the crimes is not worthy of belief.

                      Standard of Appellate Review – Manifest Weight.

       {¶38} As to the weight of the evidence, the issue is whether the jury created a

manifest miscarriage of justice in resolving conflicting evidence, even though the

evidence of guilt was legally sufficient. State v. Thompkins, 78 Ohio St.3d 380, 386–387,

678 N.E.2d 541 (1997), superseded by constitutional amendment on other grounds as
Richland County, Case No. 2021 CA 0046                                                   14


stated by State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668, 1997–Ohio–355; State v.

Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d 904 (2001).

             “[I]n determining whether the judgment below is manifestly against

      the weight of the evidence, every reasonable intendment and every

      reasonable presumption must be made in favor of the judgment and the

      finding of facts.

                                               ***

             “If the evidence is susceptible of more than one construction, the

      reviewing court is bound to give it that interpretation which is consistent with

      the verdict and judgment, most favorable to sustaining the verdict and

      judgment.”

Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn.

3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191–192 (1978).

      {¶39} The reviewing court must bear in mind, however, that credibility generally is

an issue for the trier of fact to resolve. State v. Issa, 93 Ohio St.3d 49, 67, 752 N.E.2d

904 (2001); State v. Murphy, 4th Dist. Ross No. 07CA2953, 2008–Ohio–1744, ¶ 31.

Because the trier of fact sees and hears the witnesses and is particularly competent to

decide whether, and to what extent, to credit the testimony of particular witnesses, the

appellate court must afford substantial deference to its determinations of credibility.

Barberton v. Jenney, 126 Ohio St.3d 5, 2010–Ohio–2420, 929 N.E.2d 1047, ¶ 20. In

other words, “[w]hen there exist two fairly reasonable views of the evidence or two

conflicting versions of events, neither of which is unbelievable, it is not our province to

choose which one we believe.” State v. Dyke, 7th Dist. Mahoning No. 99 CA 149, 2002–
Richland County, Case No. 2021 CA 0046                                                      15


Ohio–1152, at ¶ 13, citing State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125(7th

Dist. 1999). Thus, an appellate court will leave the issues of weight and credibility of the

evidence to the fact finder, as long as a rational basis exists in the record for its decision.

State v. Picklesimer, 4th Dist. Pickaway No. 11CA9, 2012–Ohio–1282, ¶ 24.

       {¶40} Once the reviewing court finishes its examination, an appellate court may

not merely substitute its view for that of the jury, but must find that “‘the jury clearly lost

its way and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.’” State v. Thompkins, supra, 78 Ohio St.3d at 387,

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717, 720–721(1st Dist.

1983). Accordingly, reversal on manifest weight grounds is reserved for “the exceptional

case in which the evidence weighs heavily against the conviction.” Id.

       Issue for Appellate Review: Whether the jury clearly lost their way and created

such a manifest miscarriage of justice that the convictions must be reversed and a new

trial ordered.

       {¶41} There is no dispute in the case at bar that the crimes against Mr. Hildebrand

as alleged in the indictment had in fact occurred. Hernandez’s main argument is that the

evidence to identify her as the perpetrator of those crimes is not worthy of belief.

                                       Voice identification.

       {¶42} Mr. Hildebrand was able to identify Hernandez from her voice, having

known her for over ten years. Hernandez’s face was partially covered while the beatings

were taking place; however, she spoke numerous times throughout the evening. The jury
Richland County, Case No. 2021 CA 0046                                                                   16


heard Hernandez’s voice on the telephone calls she made while in jail. State’s Exhibit

922.

        {¶43} Pursuant to Evid.R. 901(B)(5), voice identification is admissible in trials as

follows: “Identification of a voice, whether heard firsthand or through mechanical or

electronic transmission or recording, by opinion based upon hearing the voice at any time

under circumstances connecting it with the alleged speaker.”

                The standard of admissibility for an “opinion identifying a person’s

        voice” is a low one. Fed. R. Evid. 901(b)(5). If the identifying witness has

        “heard the voice of the alleged speaker at any time,” his testimony is

        admissible. United States v. Cooke, 795 F.2d 527, 530 (6th Cir. 1986)

        (emphasis added) (quotation omitted); see also United States v. Hogan, 402

        F. App’x 54, 59 (6th Cir. 2010) (noting voice-identification testimony was

        admissible even if the witness acquired familiarity with the voice after the

        time of recording). What’s more, a witness’s familiarity with a voice need

        not come from “face-to-face conversation.” Pryor, 842 F.3d at 452. “Nor

        must the witness be qualified as an expert.” Id. (citation omitted).

United States v. Gardner, 32 F.4th 504, 521(6th Cir. 2022).

        {¶44} The jury heard Mr. Hildebrand identify Hernandez by her voice. A recording

of a jail call was played in the courtroom, without prior identification, and Hildebrand

identified the voice as Hernandez’s voice. 2T. at 305-306; 336.




        2
        Hernandez does not challenge the admission of the jail telephone calls during her jury trial or that
Hernandez identified herself on the recordings during those calls.
Richland County, Case No. 2021 CA 0046                                                   17


                                      Visual identification

       {¶45} Mr. Hildebrand was unable to positively identify Hernandez from a

photographic array. He was not able to identify Hernandez in the courtroom, pointing

instead to one of the jurors whom he indicated looked a lot like her.

       {¶46} Mr. Hildebrand was able to see Hernandez’s face before he escaped from

the SUV. 1T. at 254. Mr. Hildebrand testified that the mask Hernandez was wearing was

the same mask she wore in a Facebook picture. 1T. at 265. After the attack, Mr.

Hildebrand consistently identified Hernandez as one of his attackers. 3T. at 377; 5T. at

788-789.

                                    Photographic evidence

       {¶47} Photographs recovered from cell phones taken from the residence depicted

Hernandez participating in the torture of Mr. Hildebrand. 1T. at 263-268; 5T. at 850-859;

State’s Exhibit 2, 3, 5.

                           Jail telephone calls made by Hernandez

       {¶48} In calls made while she was incarcerated, Hernandez attempted to have

Mr. Hildebrand persuaded to retract his statement to the police. 3T. at 574-575. State’s

Exhibit 92. Hernandez further indicated her familiarity with intimate details of the

crimes. 3T. at 575-577. Hernandez identified the other participants in the crimes

during the calls from the jail. 3T. at 578.

                                     Cellmate’s testimony

       {¶49} Hernandez talked with a fellow inmate about "how they had beat and

tortured this guy, how they had planned to kill him, but he escaped the vehicle. * * * [S]he

wasn't sure how he escaped, because she had the child safety locks on...they burned his
Richland County, Case No. 2021 CA 0046                                                 18


car.” Id. at 702. Hernandez told the fellow inmate that the three people involved in the

crimes were herself, Rebeccah Lewis, and Craig Yosick. Id. at 702. Hernandez displayed

intimate knowledge concerning the details of the crimes.

      {¶50} There was no evidence presented that the cellmate obtained information

concerning the crimes from any sources other than Hernandez. Hernandez’s arguments

in that respect are nothing more than unsubstantiated conjecture.

      {¶51} In the case at bar, Hernandez concedes that sufficient evidence was

presented to support her convictions. Her arguments relate solely to the weight of the

evidence.

      {¶52} The jury as the trier of fact was free to accept or reject any and all of the

evidence offered by the parties and assess the witness’s credibility. “While the trier of

fact may take note of the inconsistencies and resolve or discount them accordingly * * *

such inconsistencies do not render defendant’s conviction against the manifest weight or

sufficiency of the evidence.” State v. Craig, 10th Dist. Franklin No. 99AP–739, 1999 WL

29752 (Mar 23, 2000) citing State v. Nivens, 10th Dist. Franklin No. 95APA09–1236, 1996

WL 284714 (May 28, 1996). Indeed, the trier of fact need not believe all of a witness’

testimony, but may accept only portions of it as true. State v. Raver, 10th Dist. Franklin

No. 02AP–604, 2003–Ohio–958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67, 197

N.E.2d 548 (1964); State v. Burke, 10th Dist. Franklin No. 02AP–1238, 2003–Ohio–2889,

citing State v. Caldwell, 79 Ohio App.3d 667, 607 N.E.2d 1096 (4th Dist. 1992). Although

the evidence may have been circumstantial, we note that circumstantial evidence has the

same probative value as direct evidence. State v. Jenks, 61 Ohio St.3d 259, 272, 574

N.E.2d 492 (1991), paragraph one of the syllabus, superseded by State constitutional
Richland County, Case No. 2021 CA 0046                                                   19


amendment on other grounds as stated in State v. Smith, 80 Ohio St.3d 89, 102 at n.4,

684 N.E.2d 668 (1997).

       {¶53} In the case at bar, the jury heard the witnesses subjected to cross-

examination, saw the photographs, and heard the audio recordings. The jury was able

to observe Hildebrand, Yosick, and Corbett subjected to cross-examination. The jury

heard Hernandez’s attorney’s arguments and explanations about the evidence and her

actions. Thus, a rational basis exists in the record for the jury’s decision.

       {¶54} We find that this is not an “‘exceptional case in which the evidence weighs

heavily against the conviction.’” State v. Thompkins, 78 Ohio St.3d 380, 386–387, 678

N.E.2d 541 (1997), superseded by constitutional amendment on other grounds as stated

by State v. Smith, 80 Ohio St.3d 89, 684 N.E.2d 668, 1997–Ohio–355, quoting Martin, 20

Ohio App.3d at 175, 485 N.E.2d 717. Based upon the foregoing and the entire record in

this matter we find Hernandez’s convictions are not against the sufficiency or the manifest

weight of the evidence. To the contrary, the jury appears to have fairly and impartially

decided the matters before them. The jury heard the witnesses, evaluated the evidence,

and was convinced of Hernandez’s guilt. The jury neither lost their way nor created a

miscarriage of justice in convicting Hernandez of the offenses.

       {¶55} Finally, upon careful consideration of the record in its entirety, we find that

there is substantial evidence presented which if believed, proves all the elements of the

crimes for which Hernandez was convicted.

       {¶56} Hernandez’s First Assignment of Error is overruled.
Richland County, Case No. 2021 CA 0046                                                  20


                                                 II.

       {¶57} In her Second Assignment of Error, Hernandez asserts the trial court

committed plain error in failing to include an instruction on accomplice testimony pursuant

to R.C. 2923.03(D).

                                 Standard of Appellate Review

       {¶58} Recently, the Ohio Supreme Court reviewed the plain error standard of

review to be utilized by appellate courts,

              Under this standard, the defendant bears the burden of “showing that

       but for a plain or obvious error, the outcome of the proceeding would have

       been otherwise, and reversal must be necessary to correct a manifest

       miscarriage of justice.” State v. Quarterman, 140 Ohio St.3d 464, 2014-

       Ohio-4034, 19 N.E.3d 900, ¶ 16. An appellate court has discretion to notice

       plain error and therefore “is not required to correct it.” Rogers at ¶ 23.

State v. West, Slip Op. 2022-Ohio-1556, ¶ 22. See also State v. McAlpin, Slip Op. No.

2022-Ohio-1567, ¶ 90 (“McAlpin could not establish plain error, because he cannot show

a reasonable probability that but for standby counsel's actions, the jury would have

acquitted him.”).

       Issue for Appellate Review: Whether but for the failure of the trial court to

instruct the jury on accomplice testimony pursuant to R.C. 2923.03(D) the jury would

have acquitted Hernandez.

       {¶59} In the case at bar an alleged accomplice, Carl Yosick testified. R.C.

2923.03(D) provides:
Richland County, Case No. 2021 CA 0046                                                      21


              If an alleged accomplice of the defendant testifies against the

       defendant in a case in which the defendant is charged with complicity in the

       commission of or attempt to commit an offense, an attempt to commit an

       offense, or an offense, the court, when it charges the jury, shall state

       substantially the following:

              The testimony of an accomplice does not become inadmissible

       because of his complicity, moral turpitude, or self-interest, but the admitted

       or claimed complicity of a witness may affect his credibility and make his

       testimony subject to grave suspicion, and require that it be weighed with

       great caution.

              It is for you, as jurors, in the light of all the facts presented to you

       from the witness stand, to evaluate such testimony and to determine its

       quality and worth or its lack of quality and worth.

       {¶60} It is undisputed in the present case that no “grave suspicion” instruction

was given to the jury. However, the failure to instruct the jury under R.C. 2923.03(D)

does not automatically give rise to a finding of plain error if “[t]here is a sufficient amount

of evidence in the record, independent of any accomplice testimony, which supports a

conviction of these charges on appellant’s action alone.” State v. Crawford, 10th Dist.

No. 01AP-1428, at ¶ 27, 2003-Ohio-1447, citing State v. McKinney (Mar. 6, 1990) Franklin

App. No. 89AP-466. “Plain error will not be found unless the defendant establishes that

the outcome of the trial clearly would have been different but for the trial court’s error.”

Id. at ¶28 (Citation omitted).        See also, State v. Chatfield, 5th Dist. Licking No.

2008CA0034, 2009-Ohio-856, ¶51.
Richland County, Case No. 2021 CA 0046                                                     22


       {¶61} In State v. Davis, the Ninth District Court of Appeals articulated a number

of factors to review when the trial court fails to give an instruction on accomplice testimony

in the absence of a request to do so,

              When determining whether the trial court committed plain error by

       failing to comply with R.C. 2923.03(D), this Court examines several factors.

       We look to the record to determine the scope of cross-examination of the

       accomplice that was permitted by the trial court.* * * Further, we review

       whether the details of the accomplice’s plea agreement were presented to

       the jury and whether the jury instructions that were actually given contain

       much of the substance of the instructions mandated by R.C. 2923.03(D).

       Finally, we examine whether the accomplice’s testimony was favorable to

       the defendant, justifying defense counsel’s failure to request the required

       instruction as a tactical decision. * * *. [Internal citations omitted].

Davis, Ninth Dist. Summit No. 22395, 2005–Ohio–4083, ¶16. See also, State v. Riley,

5th Dist. Muskingum No. CT2012-0022, 2013-Ohio-1332, ¶24.

       {¶62} In the case at bar, the scope of cross-examination of Mr. Yosick was

extensive and without constraint by the trial court. The jury was told of his plea agreement

with respect to his involvement in these crimes. 4T. at 631- 633. Further, the jury was

informed of the charges to which Mr. Yosick pled guilty. Id. Mr. Yosick’s testimony was

not entirely unfavorable to Hernandez. At one point, the prosecutor asked the trial court

to declare Mr. Yosick a hostile witness. 4T. at 616-619. The jury instructions, as in Davis,

contained only the standard language about witness credibility.
Richland County, Case No. 2021 CA 0046                                                    23


       {¶63} As we have discussed in our disposition of Hernandez’s First Assignment

of Error, Mr. Hildebrand identified Hernandez as participating in the crimes. Further,

Hernandez’s own words in the form of her recorded telephone conversations while in jail

linked her to the crimes. Photographic evidence documented Hernandez’s presence and

corroborated Mr. Hildebrand’s testimony. Finally, testimony from a former cellmate of

Hernandez was introduced that related Hernandez’s comments admitting her

participation in the crimes.

       {¶64} Upon careful review of the record, we find that although the trial court erred

in failing to charge the jury with the mandatory instruction under R.C. 2923.03(D), there

was sufficient evidence presented linking Hernandez to the crimes in the absence of Mr.

Yosick’s testimony.

       {¶65} Accordingly, we do not find plain error in the trial court’s failure to give the

instruction on accomplice testimony.

       {¶66} Hernandez’s Second Assignment of Error is overruled.

                                                III.

       {¶67} In her Third Assignment of Error, Hernandez contends that her trial counsel

was ineffective in failing to request a jury instruction on accomplice testimony.

                               Standard of Appellate Review

       {¶68} “To prevail on a Sixth Amendment claim alleging ineffective assistance of

counsel, a defendant must show that his counsel’s performance was deficient and that

his counsel’s deficient performance prejudiced him. Strickland v. Washington, 466 U.S.

668, 694 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). To show deficiency, a defendant must

show that “counsel’s representation fell below an objective standard of reasonableness.”
Richland County, Case No. 2021 CA 0046                                                      24


Id., at 688, 104 S.Ct. 2052. In addition, to establish prejudice, a defendant must show

“that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694, 104 S.Ct. 2052. Andtus

v. Texas, 590 U.S. __, 140 S.Ct. 1875, 1881, 207 L.Ed.2d 335 (June 15, 2020).

       Issue for Appellate Review: Whether there is a reasonable probability that, but

for counsel’s failure to request a jury instruction on accomplice testimony pursuant to

R.C. 2923.03(D), the jury would have acquitted Hernandez.

       {¶69} In the case at bar, Hernandez did not request an instruction on complicity

and objected to the instruction being given to the jury. 1T. at 188-190; 6T. at 961-963.

Defense counsel indicated that an instruction would not be sought in the event Mr. Yosick

testified favorably toward Hernandez. Id. The trial court instructed the jury generally on

assessing the credibility of witnesses. 6T. at 968-969.

       {¶70} Debatable strategic and tactical decisions may not form the basis of a claim

for ineffective assistance of counsel. State v. Phillips, 74 Ohio St.3d 72, 85, 1995–Ohio–

171, 656 N.E.2d 643. Even if the wisdom of an approach is questionable, “debatable trial

tactics” do not constitute ineffective assistance of counsel. Id. “‘Hindsight, of course, tells

us that the advice to confess ill served the defendant * * *,” and that “(p)oor tactics of

experienced counsel, however, even with disastrous result, may hardly be considered

lack of due process * * *.’” State v. Clayton, 62 Ohio St.2d 45, 48, 402 N.E.2d 1189 (1980)

(quoting United States v. Denno, 313 F.2d 364 (2nd Cir.1963), certiorari denied 372 U.S.

978, 83 S.Ct. 1112, 10 L.Ed.2d 143.

       {¶71} As we have discussed in our disposition of Hernandez’s First Assignment

of Error, Mr. Hildebrand identified Hernandez as participating in the crimes. Further,
Richland County, Case No. 2021 CA 0046                                                 25


Hernandez’s own words in the form of her recorded telephone conversations while in jail

linked her to the crimes. Photographic evidence documented Hernandez’s presence and

corroborated Mr. Hildebrand’s testimony. Finally, testimony from a former cellmate of

Hernandez was introduced that related Hernandez’s comments admitting her

participation in the crimes.     Thus, there was sufficient evidence presented linking

Hernandez to the crimes in the absence of Mr. Yosick’s testimony.

       {¶72} Accordingly, even assuming arguendo counsel’s failure to request the jury

instruction on accomplice testimony had been deficient, Hernandez cannot establish

prejudice under Strickland. She has failed to establish a reasonable probability that but

for counsel’s allegedly deficient performance, the jury would have acquitted her. See,

e.g., State v. Adams, 103 Ohio St.3d 508, 2004-Ohio-5845, 817 N.E.2d 29, ¶ 67. State

v. Mammone, 139 Ohio St.3d 1051, 2014-Ohio-1942, 13 N.E.3d 1051, ¶157.

       {¶73} Accordingly, we find trial counsel’s failure to request a jury instruction on

accomplice testimony did not rise to a level that adversely affected Hernandez’s

substantial rights and did not deprive her of a fair trial.

       {¶74} Hernandez’s Third Assignment of Error is overruled.
Richland County, Case No. 2021 CA 0046                                          26


      {¶75} The judgment of the Richland County Court of Common Pleas is affirmed.


By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur